         Case 1:19-cr-00119-DCN Document 58 Filed 11/14/19 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                         DISTRICT OF IDAHO
                 U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) Initial Appearance on Pretrial Release Petition (DOC. 49)
(X) Govt.’s Motion for Detention: Continued
(X) Detention Hearing held/continued
(X) Preliminary Exam- not contested


MAGISTRATE JUDGE: Ronald E. Bush                            DATE: 11.14.19
DEPUTY CLERK/ESR: Lynette C.                                TIME: 11:30 am (50 min)
Boise, Idaho

       UNITED        STATES OF AMERICA                       vs.      MELINDA          HANKINS
                         CR. 19-119-S-DCN-2


United States (AUSA): Sean Mazorol
Defendant: Elissa Massoth, previously appointed CJA
USPO: Crystal Ellenburg for Joel Osborne


(X) Court reviewed the record.
(X) Defendant changed Plea on 9/3/19 and was released on previous conditions of release and
Sentencing is currently set for 2/18/20 (Doc.46).
(X) Defendant appears in custody on a Warrant/Pre-Trial Petition.
(X) Constitutional Rights advised to Counsel/ Revocation Hearings.
(X) Pretrial Release Petition provided and Court read to defendant.
(X) Defendant placed under oath.

(X) Defendant did not contest petition and Court did not make a finding on the petition.

(X) Defendant requested to argue the Detention Motion.

(X) Defense counsel presented argument for release and advised of defendant’s current medical
and family circumstances. Discussion of potential in-patient treatment and furloughs for medical
treatments. Ms. Massoth advised she will work with USPO to determine any available placement
to present to the Court for its consideration. Govt. advised it would agree to defendant
participating in an in-treatment program.

(X) ORDER: Court entered Temporary Order of Detention: Allowing for time for Ms.
Massoth to explore programs/funding.    Court set the continuation of this detention
hearing for 10 am, NOVEMBER 27, 2019 before this Court.

(X) Defendant remanded to the custody of the USMS.
